Citation Nr: 0501590	
Decision Date: 01/21/05    Archive Date: 02/07/05

DOCKET NO.  94-04 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include schizophrenia.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant, L.R., D.N., and L.J.


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to 
October 1976.

This matter originally came before the Board of Veterans' 
Appeals (Board) from a November 1992 appeal of a rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO), that declined to reopen the previously denied 
claim for service connection for a psychiatric disorder, to 
include schizophrenia.  In a November 1997 decision, the 
Board determined that new and material evidence had been 
presented, reopened the claim, and remanded the matter for 
consideration of the merits by the RO.  The RO thereafter 
readjudicated the veteran's claim in March 1998, and denied 
the claim for service connection.  The Board remanded this 
matter in December 1998 and March 2000.

In August 2001, the Board denied service connection for a 
psychiatric disorder, to include schizophrenia.  The veteran 
appealed this matter to the United States Court of Appeals 
for Veterans Claims.  In January 2003, the parties filed a 
joint motion to vacate the Board's decision and remand the 
matter to the Board.  The Court issued an order in February 
2003, vacating and remanding the case to the Board for 
proceedings consistent with the joint motion.  The case was 
remanded to the RO in October 2003.


REMAND

Unfortunately, a review of the record discloses additional 
evidentiary development is required prior to a review of the 
merits of the claim.  As indicated, this matter was most 
recently before the Board in October 2003.  At that time, the 
case was remanded to the RO for further development, to 
include the association of additional documentary evidence 
with the record.  In this regard, the RO was requested to 
obtain copies of all medical and other supporting evidence 
considered in conjunction with the disability award 
determination by the Social Security Administration.  As 
pointed out by the veteran's representative, it does not 
appear the records obtained from the Social Security 
Administration are complete.  Instead, a notation in the 
record indicates that only copies of selected documents have 
been associated with the claims file.  For example, one of 
the selected documents refers to a decision by an 
Administrative Law Judge.  That decision is not in the 
record.

The veteran's representative has also asserted that the RO 
failed to assist the veteran by securing copies of treatment 
records from the Naval Drug Rehabilitation Center as 
requested in the October 2003 remand.  The Board does not 
agree.  The record reflects that requests to both the 
National Personnel Records Center and Jacksonville Naval 
Hospital yielded negative results.  The information of record 
indicates that the RO's efforts to obtain these records were 
unsuccessful.  With consideration of the facts as set forth 
above, and in light of the apparent unavailability of these 
records, the Board finds that its duty, in this regard, has 
been met, and that reasonable efforts to obtain copies of the 
referenced treatment records have been made.  Consequently, 
the Board concludes that further action with respect to the 
naval hospital records is not warranted in this instance, as 
such activity would not be fruitful.

The veteran's attorney complains that a VCAA notice required 
by the October 2003 Board remand was not accomplished.  The 
January 2004 VCAA letter complies with the remand (and with 
Quartuccio v. Principi, 16 Vet. App. 183 (2002)).  However, a 
copy of that letter was not sent to his attorney.  See 
38 C.F.R. § 3.159(b), (e) (2004).

Finally, the veteran has recently reported he received 
treatment at VA medical facilities located in Jackson and 
Gulfport, Mississippi; Danville, Illinois; and Marion, 
Indiana.  The RO should ensure that records from these 
facilities have been associated with the claims file. 

Given the foregoing, the Board finds that compliance with the 
October 2003 remand has not been accomplished.  A remand by 
the Board confers on the claimant, as a matter of law, the 
right to compliance with the remand directives.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Where the remand orders of 
the Board are not fully implemented, the Board itself errs in 
failing to ensure compliance.  As such, the Board finds that 
this case is not ready for appellate review and must be 
remanded for further development.  While the Board regrets 
the further delay that the remand of this case will cause, it 
recognizes that the due process considerations raised by the 
veteran require such action. 

Accordingly, to ensure the record on appeal is complete and 
to afford the veteran every consideration with respect to 
this appeal, this matter is REMANDED to the RO via the 
Appeals Management Center in Washington, D.C., for the 
following action: 

1.  The RO should obtain copies of VA 
treatment records which have not been 
previously submitted, to include records from 
VA medical facilities located in Jackson and 
Gulfport, Mississippi; Danville, Illinois; 
and Marion, Indiana.

2.  The RO should contact the Social Security 
Administration (SSA) for the purpose of 
obtaining records from that agency, which 
pertain to a claim filed by the veteran for 
disability benefits.  The RO should obtain 
copies of award letters/notices, 
administrative/appellate decisions, hearing 
transcripts, if applicable, and all medical 
records relied upon concerning claims/appeals 
filed by the veteran for SSA benefits.  The 
RO should proceed with all reasonable follow-
up referrals that may be indicated by the 
inquiry.  All attempts to obtain records, 
which are ultimately unsuccessful, should be 
documented in the claims folder. 

3.  Send the veteran's attorney a copy of the 
January 6, 2004, VCAA letter.

Thereafter, the RO should readjudicate the issue on appeal.  
If the determination remains unfavorable to the veteran, he 
and his representative should be furnished a supplemental 
statement of the case and be afforded the applicable time 
period in which to respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
action, the Board intimates no opinion as to the ultimate 
disposition of the appeal.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




